FILE COPY




        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                            September 24, 2015
        RE:   Case No. 01-15-00547-CR, 01-15-00548-CR, 01-15-00549-CR

 Style: Willie Clarke
     v. The State of Texas

       Please be advised the Court today GRANTED IN PART Appellant’s Motion to
Extend Time to File Anders Response in the above referenced causes to and
including November 4, 2015.

 T.C. Case Nos. 1453864, 1457279, 1465671 Christopher A. Prine, Clerk of Court

                             Willie Clarke
                             TDCJ #02009873
                             Holliday Unit
                             295 IH 45 North
                             Huntsville, TX 77320




        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                           September 24, 2015
        RE:   Case No. 01-15-00547-CR, 01-15-00548-CR, 01-15-00549-CR

 Style: Willie Clarke
     v. The State of Texas

       Please be advised the Court today GRANTED IN PART Appellant’s Motion to
Extend Time to File Anders Response in the above referenced causes to and
including November 4, 2015.


 T.C. Case Nos. 1453864, 1457279, 1465671 Christopher A. Prine, Clerk of Court

                             Angela Cameron Williams
                             Harris County Public Defender's Office
                             1201 Franklin St Rm 13
                             Houston, TX 77002
                             DELIVERED VIA E-MAIL
                                                                          FILE COPY




        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                            September 24, 2015
        RE:   Case No. 01-15-00547-CR, 01-15-00548-CR, 01-15-00549-CR


 Style: Willie Clarke
     v. The State of Texas

       Please be advised the Court today GRANTED IN PART Appellant’s Motion to
Extend Time to File Anders Response in the above referenced causes to and
including November 4, 2015.

 T.C. Case Nos. 1453864, 1457279, 1465671 Christopher A. Prine, Clerk of Court

                            Alan Curry
                            Chief Prosecutor, Appellate Division
                            Harris County District Attorney's Office
                            1201 Franklin Ste 600
                            Houston, TX 77002-1923
                            DELIVERED VIA E-MAIL